El Jtjez Asociado Se. HerNÁNdez,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Considerando: que la Orden Judicial de 5 de Marzo de 1899, rectificada por la del día 20 del proprio mes, establece en su aa-tículo primero que los contratos sobre traslación del dominio de bienes celebrados después de abolido el impuesto de derechos reales, sin causa ó con causa ilícita, según las leyes, y con la. intención de que los acreedores de alguno de los contrayentes no puedan hacer efectivos sus créditos en dichos bienes, se reputarán contratos simulados; y en su artí-culo segundo preceptúa que, en su caso, se estimarán com-*324prendidos en el artícnlo anterior, los contratos sobre tras-misión de bienes otorgados por personas que al hacerlo tenían ó tengaln contraidos débitos no hipotecarios ú otorgado com-promisos de garantizar "deudas de otros, si verificados aque-llos contratos no dá fé el Notario, en la escritura, de haberse entregado el precio á su presencia, ó no depositaren en efec-tivo, en un establecimiento bancario, ó en otro cualquiera, á satisfacción de sus acreedores, el importe total de aquellas obligaciones, ó no retuvieren en su poder bienes bastantes con que cubrirlas. •
Considerando: que el contrato de compra-venta de cin-cuenta cuerdas de terreno celebrado por Don Pedro Rivera Collazo como vendedor y Don Francisco de Córdova como com-prador, consignado en escruitura pública otorgada ante el Notario de Utuado en 7 de Agosto de 1900, expresando Collazo haber recibido de Córdova antes del otorgamiento de dicha escritura el precio convenido de 1800 pesos, oro americano, no ha tenido causa, pués el demandante, en la imposibilidad de probar la entrega de la referida suma, ha tratado de justi-ficar que el precio fue satisfecho con dos pagarés por valor de mil quinientos pesos cada uno, que el vendedor Rivera Co-llazo había librado á favor de su hermano Don Manuel Práx-edes, al comprarle, por escritura de seis de Febrero de 1897, su participación en el dominio de una finca que ambos herma-nos habían adquirido de sus padres, pagarés que fueron en-dosados á favor de Don Francisco D. Córdova y han sido-traidos al juicio, sin que Córdova haya conseguido su intento, pues aparte de que tales documentos están en contradicción eon la menciolnada escritura de siete de Agosto de 1900, en que no se hace referencia á ellos, el artículo 1227 del anterior Código Civil, aplicable al caso, ordena que la fecha de un docu-mento privado no se contará respecto de tercero, sino desde el día en que hubiese sido incorporado ó inscrito en un Re-gistro público, desde la muerte de cualquiera de los que lo firmaron, ó desde el día en que se entregase á un funcio-*325nario público, por razón de su oficio, y además la veracidad de dichos pagarés no pnede estimarse comprobada por las decla-raciones de Don Manuel Práxedes Bivera y Don Manuel Martinez Mora, el primero parte interesada y el otro, amigo íntimo de los dos hermanos Don Pedro y Don' Manuel Práxedes Bivera.
Considerando: que los créditos personales que tenía con-traídos Don Pedro Bivera Collazo al otorgar á favor de Don Francisco D. Córdova, la escritura de siete de Agosto de 1900, que sirve de título á la tercería, son superiores al valor de los bienes que le quedaban al Bivera Collazo para cubrir sus obli-gacioines, si se estiman en conjunto los distintos elementos probatorios aportados al pleito, y si se tiene en cuenta la gran diversidad que existe, respecto á dicho valor, entre los juicios periciales emitidos, los que el Tribunal, según el artículo 631 de la Ley de Enjuiciamiento Civil, apreciará según las reglas de la sana crítica, sin estar obligado á sujetarse á ellos; por todo lo cuál, y no habiendo dado fé de la entrega del precio, el Notario autorizante de la escritura de 7 de Agosto de 1900, ni habiendo depositado Don Pedro Bivera Collazo en efectivo y, á satisfacción de sus acreedores, el importe total de sus obli-gaciones personales en la fecha expresada, es claro que el con-trato consignado en la mencionada escritura fué simulado, no sólo con arreglo al artícuclo 1, sino también en consonancia con el 2, de la Orden Judicial ya citada.
Consderando: que en corroboración de la simulación del contrato, de compra venta de que se trata en el juicio, viene la declaración de Don Manuel Yguina Fuentes, quién afirma que después de dicho contrato Don Pedro Bivera Collazo y Don Francisco D. Córdova ofrecieron á los acreedores de Bivera Collazo pagarles con terreno de éste, incluyendo los vendidos á Córdova, y el testimonio del mismo Bivera Collazo que no niega, sino que dice que no puede precisar, si el ofreci-miento se hizo extensivo á los terrenos vendidos á Córdova.
*326Considerando: que según el artículo 1275 del antiguo Có-digo Civil, los contratos sin causa, ó con causa ilícita, no pro-ducen efecto alguno; y que por tanto, careciendo de causa el contrato de compra venta celebrado, por Don Pedro Rivera Collazo y Don Francisco D. Córdova, y habiendo sido hecho en fraude de Santisteban Chavarri y Cia., debe declararse nulo.
Considerando: que siendo subsidiaria la reconvencióla for-mulada por la sociedad mercantil Santisteban Chavarri y Cia., declarada sin lugar la demanda, huelga hacer pronuncia-mientos sobre di#cha reconvención.
Vistos: los testos legales que se dejan citados, y la regla 63 de la Orden General No. 118 serie de 1899.
Fallamos: que confirmando, en lo conforme, y revocando, en lo demás, la sentencia apelada, debemos declarar y declara-mos nula la escritura de compra venta de terrenos, otorgada en 7 de Agosto de 1900, por Don Pedro Rivera Collazo y Don Francisco D. Córdova, y por tanto, sin lugar la tercería de dominio interpuesta, con las costas de ambas instancias á cargo de Don Francisco D. Córdova, mandando se cancele en el Registro de la Propiedad de Arecibo la inscripcióin de dicha escritura, y se alce la suspensión del procedimiento de apremio en el juicio ejecutivo de que emana el presente; y devuelvánse los autos al Tribunal de Arecibo, con la certificación corres-pondiente.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados Figueras y MacLeary.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.